I N THE COURT OF APPEALS OF TENNESSEE

                                             EASTERN SECTI ON                FILED
                                                                              October 2, 1995

                                                                             Cecil Crowson, Jr.
                                                                             Appellate C ourt Clerk
J . T. HOLT a nd wi f e                             )      GREENE COUNTY
GERTRUDE HOLT a nd                                  )      03A01- 9505- CH- 00161
DENNI S HOLT                                        )
                                                    )
        Pl a i nt i f f s - Appe l l e e s          )
                                                    )
                                                    )
        v.                                          )      HON. DENNI S H. I NMAN,
                                                    )      CHANCELLOR
                                                    )
OPAL TOLLI VER a nd                                 )
FREDDY L. SM ELCER                                  )
                                                    )
        De f e nda nt s - Appe l l a nt s           )      AFFI RMED AND REMANDED




FRANCI S X. SANTORE a nd FRANCI S X. SANTORE, J R. , OF GREENEVI LLE
FOR APPELLANTS

KYLE K. KI NG a nd K. KI DWELL KI NG, J R. , OF GREENEVI LLE FOR
APPELLEES




                                             O P I N I O N




                                                                         Godda r d, P. J .




                 Thi s i s a s ui t t o de t e r mi ne t he bounda r y l i ne be t we e n

t h e Pl a i nt i f f s '    a nd t he De f e nda nt s '    pr ope r t y a nd t o c onf i r m t ha t

t h e Pl a i nt i f f s ha ve a r i ght - of - wa y ove r t he pr ope r t y of t he

De f e nd a nt s .
                    The Tr i a l Cour t f ound a dve r s e l y t o t he De f e nda nt s '

c o n t e n t i on a s t o t he l oc a t i on of t he bounda r y l i ne a nd t he

e x i s t e n c e of t he r i ght - of - wa y, r e s ul t i ng i n t hi s a ppe a l whi c h

c o n t e n d s t he Tr i a l Cour t wa s i n e r r or i n bot h r e s pe c t s .



                    Our r e vi e w of t he r e c or d pe r s ua de s us t hi s i s a n
                                                                                                                                1
a p p r o p r i a t e c a s e f or a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .



                    The Cha nc e l l or i s a c c or di ngl y a f f i r me d a nd t he c a us e i s

r e ma n d e d f or s uc h f ur t he r pr oc e e di ngs , i f a ny, a s ma y be

n e c e s s a r y a nd c ol l e c t i on of c os t s be l ow.                         Cos t s of a ppe a l a r e

a d j u d g e d a ga i ns t t he De f e n da nt s .



                                                            _______________________________
                                                            Hous t on M Godda r d, P. J .
                                                                       .


CONCUR:




_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur




           1
                       Ru l e 1 0 .    ( a)   Af f i r ma n c e W t h o u t Op i n i o n .
                                                                     i                        Th e     Co u r t , wi t h t h e
c o n c u r r e n c e o f a l l j u d g e s p a r t i c i p a t i n g i n t h e c a s e , ma y a f f   i r m t he ac t i on of
t h e t r i a l c o u r t b y o r d e r wi t h o u t r e n d e r i n g a f o r ma l o p i n i o n      wh e n a n o p i n i o n
wo u l d h a v e n o p r e c e d e n t i a l v a l u e a n d o n e o r mo r e o f t h e f o l l        o wi n g
c i r c u ms t a n c e s e x i s t a n d a r e d i s p o s i t i v e o f t h e a p p e a l :

           ( 1)     t h e Co u r t c o n c u r s i n t h e f a c t s a s f o u n d o r      a s f ound by ne c e s s a r y
i mp l i c a t i o n b y t h e t r i a l c o u r t .

           ( 2)    t h e r e i s ma t e r i a l   evi de nc e t o s uppor t        t he ver di c t      of   t he j ur y.

           ( 3)    no r e ve r s i bl e e r r or    of   l a w a ppe a r s .

           S u c h c a s e s ma y b e a f f i r me d a s f o l l o ws :        " Af f i r me d i n a c c o r d a n c e wi t h
Co u r t   o f Ap p e a l s Ru l e 1 0 ( a ) . "

                                                                2
_ _ _ _ _ _ _ _ ________________________
Ch a r l e s D. Sus a no, J r . , J .




                                           3